DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 was considered by the examiner.

Drawings
Figures 1-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities.  Appropriate correction is required:  claim 4 is directed to an apparatus for decoding yet includes encoding a current video block as a final limitation.  For the purpose of examining, claim 4 will be interpreted as an apparatus for encoding corresponding to method claim 3 and consistent with the method/apparatus format of decoding claims 1 and 2. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  compressing the encoded block of claim 3 into a compressed frame of a video stream and decompressing the compressed video stream for playback by a video processor.  A processor cannot playback a single encoded video block, nor can it playback an encoded video stream without decoding it first.  For the purpose of examining, the processor has been interpreted as a video decoder.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claim 14 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  However, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007).  

Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory embodiments.  Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because "computer program product” as claimed, per se do not fit within recognized categories of statutory subject matter. "Computer program product” in light of the supporting disclosure is broad enough to encompass transitory embodiments. Transitory signals are not within one of the four statutory categories (i.e. See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(II)(A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hermansson et al. US 2019/0037213 A1, hereafter Hermansson.

Regarding claim 1, Hermansson discloses a method (method of decoding a group of image elements in a frame of an encoded video sequence) [abstract], comprising:
obtaining weighting factors related to video sequence samples (image elements in that block are then weighted together with the image elements from the intra-prediction of the current block using weighting that was calculated earlier.  The weighted image elements form a possible prediction candidate) [0109], based on a difference between a group of current video sequence samples and reference samples (the decoder calculates a set of weights for each image element location in the current block using the same procedure as the encoder) [0110];
determining information that reduces minimizes a distortion metric (encoder then calculates the rate-distortion cost of that candidate by calculated the SSD between the predicated image elements and the original image elements of the current block…the encoder selects the position with the lowest rate distortion value) [0109], based on said video sequence samples, with said weighting factors applied and said reference samples (the selected image elements are combined with image element from the intra-prediction using the weights that was calculated earlier) [0110]; and, 
decoding a current video block using said information (decoder uses this prediction to create the final decoded image elements) [0110].
Claim limitation “based on a difference between a group of current video sequence samples and reference samples” has been interpreted in line with the specification, see page 6, lines 22-28, page 7.

Claim 2 is drawn to an apparatus adapted to implement the method of claim 1, and is therefore rejected in the same manner as above.  However, the claim also recite a memory and a processor, which Hermansson also teaches (microprocessors…memory) [0049].

Regarding claim 3, Hermansson discloses a method (a method of encoding a group of image elements in a frame of a video sequence) [0021], comprising:
(image elements in that block are then weighted together with the image elements from the intra-prediction of the current block using weighting that was calculated earlier.  The weighted image elements form a possible prediction candidate) [0109];
determining information that reduces minimizes a distortion metric, based on said video sequence samples, with said weighting factors applied and said reference samples (encoder then calculates the rate-distortion cost of that candidate by calculated the SSD between the predicated image elements and the original image elements of the current block…the encoder selects the position with the lowest rate distortion value) [0109]; and, 
encoding a current video block using said information (for each block, the encoder then signals both the intra-prediction mode and the displacement vector that represents the location of the previously encoded image elements) [0109].
Claim limitation “based on a difference between a group of current video sequence samples and reference samples” has been interpreted in line with the specification, see page 6, lines 22-28, page 7.

Claim 4 is drawn to an apparatus adapted to implement the method of claim 3, and is therefore rejected in the same manner as above.  However, the claim also recite a memory and a processor, which Hermansson also teaches (microprocessors…memory) [0049].

Regarding claim 5, Hermansson addresses all of the features with respect to claim 1 as outlined above.
(encoder then starts to search locations in previously encoded image elements in an area that is located in a relative close spatial proximity of the current block; decoder…using the same procedure as the encoder) [0109; 0110].

Regarding claim 6, Hermansson addresses all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (displacement vector) [0110].

Regarding claim 8, Hermansson addresses all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said weighting factors are based on a function of said video sequence samples (individual weights for each image element position…evaluating which intra-prediction mode minimizes the rate-distortion cost; decoder…using the same procedure as the encoder) [0109; 0110].

Regarding claim 11, Hermansson addresses all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said information is used to determine a coding mode for the current video block (evaluating which intra-prediction mode minimizes the rate-distortion cost; decoder…using the same procedure as the encoder) [0109; 0110].

Regarding claim 12, Hermansson addresses all of the features with respect to claim 1 as outlined above.
Hermansson further discloses information is used to determine samples to use as references for the current video block (decoder uses this prediction to create the final decoded image element by adding the residual) [0110].

Regarding claim 13, non-transitory computer readable medium claim 13 is drawn to the video data generated by method claim 3.  Therefore, non-transitory computer readable medium claim 13 corresponds to the resulting video data of method claim 3 and is rejected for the same reasons of unpatentability as used above.  However, the claims also recite a processor for playback of the video data, which Hermansson also teaches (decoder…tablet) [0020].

Regarding claim 14, signal claim 14 is drawn to the video data generated by method claim 3.  Therefore, signal claim 14 corresponds to the resulting video data of method claim 3 and is rejected for the same reasons of unpatentability as used above.  However, the claims also recite a processor for playback of the video data, which Hermansson also teaches (decoder…tablet) [0020].

Regarding claim 15, computer program product 15 is drawn to the instructions corresponding to the method of 1.  Therefore, computer program product claim 15 corresponds to method claim 1 and is rejected for the same reasons of unpatentability as used above.  (microprocessors…memory) [0049].

Regarding claim 16, Hermansson addresses all of the features with respect to claim 3 as outlined above.
Hermansson further discloses said video sequence samples comprise at least one of a neighboring region of a current video block and at least one reference picture (encoder then starts to search locations in previously encoded image elements in an area that is located in a relative close spatial proximity of the current block) [0109]. 

Regarding claim 17, Hermansson addresses all of the features with respect to claim 3 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (displacement vector) [0110].

Regarding claim 18, Hermansson addresses all of the features with respect to claim 3 as outlined above.
Hermansson further discloses said weighting factors are based on a function of said video sequence samples (individual weights for each image element position…evaluating which intra-prediction mode minimizes the rate-distortion cost [0109].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansson.

Regarding claim 7, Hermansson addresses all of the features with respect to claim 1 as outlined above.
However, while Hermansson discloses one distortion metric embodiment, this particular embodiment fails to explicitly disclose the distortion metric is computed for chroma samples.
(the image elements in the final prediction are luma or chroma image elements) [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chroma embodiment, the motivation being not considering the intra-prediction [0107].

Regarding claim 9, Hermansson addresses all of the features with respect to claim 1 as outlined above.
However, while Hermansson discloses one weighting factor embodiment, this particular embodiment fails to explicitly disclose said weighting factors are based on a quantization parameter used to code said video sequence samples.
Hermansson, in a separate embodiment, discloses said weighting factors are based on a quantization parameter used to code said video sequence samples (weighting is determined from the Quantization Parameter (QP) [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the QP embodiment, the motivation being emphasizing image elements with potentially higher quality [0083].

Regarding claim 18, Hermansson addresses all of the features with respect to claim 3 as outlined above.
However, while Hermansson discloses one distortion metric embodiment, this particular embodiment fails to explicitly disclose the distortion metric is computed for chroma samples.
(the image elements in the final prediction are luma or chroma image elements) [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chroma embodiment, the motivation being not considering the intra-prediction [0107].

Regarding claim 20, Hermansson addresses all of the features with respect to claim 3 as outlined above.
However, while Hermansson discloses one weighting factor embodiment, this particular embodiment fails to explicitly disclose said weighting factors are based on a quantization parameter used to code said video sequence samples.
Hermansson, in a separate embodiment, discloses said weighting factors are based on a quantization parameter used to code said video sequence samples (weighting is determined from the Quantization Parameter (QP) [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the QP embodiment, the motivation being emphasizing image elements with potentially higher quality [0083].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hermansson in view of Bosse et al. “Perceptually optimized QP adaptation and associated distortion measure”, hereafter Bosse.

Regarding claim 10, Hermansson addresses all of the features with respect to claim 1 as outlined above.
However, while Hermansson discloses various different weighting factors embodiments for decoding a video block, Hermansson fails to explicitly disclose said weighting factors are based on local activity of said current video block.
Bosse further discloses said weighting factors are based on local activity of said current video block (see equations 21, 22, and 25) [section 3].
Hermansson and Bosse are analogous because they are both related to image encoding/decoding and distortion measurement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the local activity of a video block as a weighting factor, as disclosed by Bosse, with the invention disclosed by Hermansson, the motivation being optimizing for subjective quality [abstract].

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
WO 2010/126457 A1 discloses distortion weighing for a macroblock
Lei et al. US 10,334,245 B2 discloses adjustment of distortion metrics
Misra et al. US 2019/0306516 A1 discloses deriving distortion metric by comparing neighborhood of sample to be predicted and the block being used for reference

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485